Citation Nr: 1139648	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims.

The Veteran requested a hearing before the Board in his June 2008 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for October 2010.  See September 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  The Veteran's tinnitus is not etiologically related to active service.

2.  The Veteran's bilateral hearing loss is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss, which he contends are the result of exposure to acoustic trauma while in service.  He reports that his problems occurred in Vietnam during the Tet Offensive in 1968 when a rifle muzzle being shot during a raid on his camp came too close to his ear; he also claims that motor pool noise and diesel fuel trucks contributed to his problems.  The Veteran contends that he tried to re-enter military service after his 1968 discharge but was turned away from the Air Force in August 1969 because he failed a hearing test.  He has indicated that he was unable to get the necessary records from the Air Force as they were probably thrown away.  See VA Forms 21-4138 dated July 2006, May 2007, February 2008 and June 2008; January 2008 notice of disagreement; statement in support of claim received October 2010.  

The Board notes at this juncture that the RO made an unsuccessful effort to obtain the August 1969 Air Force hearing test referenced by the Veteran.  See March 2008 VA Form 3101; May 2008 Formal Finding on the Unavailability of Air Force Entrance Examination Records from August 1969.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems involving a decrease in hearing acuity or tinnitus.  At the time of his discharge from service, the Veteran denied ear, nose or throat trouble and running ears and clinical evaluation of his ears and drums was normal.  Audiometric evaluation revealed hearing at 10 decibels at 500, 1000, 2000 and 4000 Hz, bilaterally.  See September 1968 reports of medical history and examination.  

The post-service medical evidence of record pertinent to these claims consists of VA treatment records from facilities in Cincinnati and Dallas and several VA compensation and pension (C&P) examination reports.  Records from the VA Medical Center (VAMC) in Cincinnati dated in the late 1960s and 1970s are devoid of reference to complaint of, or treatment for, any problems with the Veteran's ears, to include a decrease in hearing acuity and tinnitus.  The Veteran underwent a VA C&P examination in April 1971 in conjunction with a different claim, at which time physical examination of his ears revealed no significant abnormalities (NSA) and the absence of any hearing loss noted.  

The Veteran was seen at the Dallas VAMC in December 1987 with complaint of problems with hearing for one year, described as a decrease in hearing on the right side.  The Veteran reported an old injury to his right ear in service.  He also reported ringing in his ear for one year.  It was recommended that he receive treatment at the ear, nose and throat (ENT) clinic.  See VA Form 10-10m.  The Veteran was seen at the ENT clinic at the Dallas VAMC in March 1988, at which time he reported bilateral hearing loss since approximately 1985, though he first noted it three to five years after service in the Vietnam War.  It was noted that the Veteran had moderate noise exposure from active combat.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30

40
LEFT
20
30
30

35

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The impression was bilateral sensorineural hearing loss (SNHL) and a hearing aide evaluation was recommended.  See VA Form 10-2364; consultation sheet; progress note.  An April 1988 ENT clinic note reveals that the Veteran was seen for follow up for decreased hearing and that he would benefit from aides but was not service connected.  He was to return to the clinic in one year.  See progress notes.  

Subsequent VA treatment records reveal that there was essentially no change in the Veteran's bilateral hearing loss in March 1989 and July 1990, though he did report an increase in right-sided tinnitus in July 1990.  See July 1990 consultation sheet; VA Forms 10-2364 dated March 1989 and July 1990; July 1990 progress note.  

The Veteran underwent a VA C&P audio examination in April 2007, at which time the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
50
50
LEFT
30
35
45
45
45

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner noted that the Veteran had mild to moderate sensorineural hearing loss 500-4k Hz with a moderately severe to severe hearing loss 6-8k Hz in the right ear and mild to moderate sensorineural hearing loss 500-4k Hz with a severe to profound hearing loss 6-8k Hz in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  It was noted that additional information regarding tinnitus, medical issues, historical data concerning past noise exposure, review of the medical file and opinion could be found in the ENT C&P report also dated April 2007.  

The April 2007 otolaryngology C&P examination report reveals that the Veteran reported that he was in combat in Vietnam and indicated that he was a diesel truck mechanic while serving on active duty.  On one occasion, another soldier fired a rifle in close proximity to the Veteran's right ear.  The Veteran indicated that this occurred during the Tet Offensive of 1968.  Subsequent to his separation from service in 1968, the Veteran reported that he worked for about three years in a steel mill without ear protection.  He then worked for about one year in a UPS warehouse and indicated additional non-military noise exposure from forklifts.  The Veteran worked for about four months with electronic assembly and then worked for the Xerox Corporation for 28 years as a technician.  He indicated that he was in close proximity to machinery from time to time and asserted that ear protection was not utilized.  The Veteran denied recreational shooting/hunting subsequent to his separation from service.  He provided a long history of bilateral progressive hearing loss and a long history of bilateral progressive tinnitus, which he indicated was constant and very loud.  

The examiner reported that an audiogram done at the Dallas VAMC on April 3, 2007 revealed a bilateral mild to severe sensorineural hearing loss.  His review of service treatment records was negative for hearing loss and/or tinnitus incurred while on active duty.  This included a review of sick call records.  At separation from service, the Veteran had normal audiometric thresholds recorded on a Standard Form 88 dated September 3, 1968.  There were no threshold shifts noted at that time.  Furthermore, the Veteran had no complaints of hearing loss or tinnitus recorded on a historical Standard Form 89, also dated September 3, 1968.  The Veteran checked "no" to hearing loss at that time.

The Veteran was diagnosed with bilateral mild to severe sensorineural hearing loss and bilateral constant tinnitus.  The examiner noted that although the Veteran feels strongly that he has hearing loss and tinnitus that was caused by military acoustic trauma, it should be noted that there appears to be clear and convincing evidence of rebuttal within the service treatment records since the Veteran was noted to have completely normal audiometric thresholds recorded at separation from service in 1968, with no threshold shifts noted, and the Veteran also had no complaints of hearing loss recorded on the historical Standard Form 89 at separation from service and checked "no" to complaints of hearing loss at that time.  The examiner noted that shortly after separation from service, the Veteran had a claim for duodenal ulcer and is currently service-connected for that, although he did not complain of hearing loss or file a claim for hearing loss or tinnitus at that time.  

The examiner further noted that since this was a combat Veteran, he did review the documents within the claims folder with the audiologist who performed audiometric testing on the Veteran on that date (April 3, 2007).  The audiologist and opining examiner concurred that there appeared to be clear and convincing evidence within the claims folder to rebut contention of hearing loss and/or tinnitus having been incurred while on active duty.  The examiner explained that hearing loss caused by acoustic trauma occurs at the time of exposure and not a number of years later, and that it appeared the Veteran's current hearing loss and tinnitus were related to a combination of genetic and environmental factors that have occurred subsequent to separation from service.  Based on the foregoing, it was the examiner's opinion that it is less likely than not that the Veteran's current hearing loss and tinnitus would be related to military noise exposure/acoustic trauma incurred while on active duty.  

The evidence of record does not support either of the Veteran's claims.  The Board acknowledges the Veteran's assertions regarding in-service noise exposure, and finds that these assertions are both competent and credible.  See Layno, 6 Vet. App. at 470 (1994).  As such, the Board will concede that the Veteran was exposed to acoustic trauma during service.  The Veteran is also competent to report that tinnitus and bilateral hearing loss have existed from service to the present, as he did in his July 2006 VA Form 21-4138 (hearing loss happened in Vietnam in 1968), his May 2007 VA Form 21-4138 (fire fight during Tet attack damaged in Vietnam), and at the time of the April 2007 otolaryngology C&P examination (provided a long history of bilateral progressive hearing loss and tinnitus).  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  However, the Board does not find the Veteran's statements to be credible with respect to experiencing symptoms of bilateral hearing loss and tinnitus during and continuing since service.  The Veteran did not complain of bilateral hearing loss or a decrease in hearing acuity and/or tinnitus or ringing in his ears at the time of his separation examination in September 1968.  In addition, physical examination of his ears at the time of an April 1971 VA C&P examination revealed no significant abnormalities (NSA) and the absence of any hearing loss.  Moreover, the Veteran reported problems with hearing and ringing in his ears for one year, not since service, in December 1987.  See VA Form 10-10m.  These records, made more contemporaneous to service, have greater probative value than the history as more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

Additionally, the opinion rendered at the April 2007 VA examination took the Veteran's history and complaints into account and did not relate either bilateral hearing loss or tinnitus to service, to include the in-service acoustic trauma.  Rather, the April 2007 VA examiner determined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to military service.  This opinion was based on the results of audiometric testing at the time of a separation examination, which showed normal hearing acuity and no threshold shifts at that time, the rationale that hearing loss caused by acoustic trauma occurs at the time of exposure and not a number of years later, and that it appeared the Veteran's current hearing loss and tinnitus are related to a combination of genetic and environmental factors that occurred subsequent to separation from service.  

In the absence of competent and credible evidence establishing an etiological relationship between active service and bilateral hearing loss and/or tinnitus, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated October 2006 (bilateral hearing loss) and May 2007 (tinnitus).  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and he was afforded appropriate VA examinations in connection with his claims.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


